Citation Nr: 1638217	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to increased ratings for postoperative internal derangement of the right knee rated as 20 percent disabling prior to November 3, 2015, and 40 percent disabling from November 3, 2015.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1981 to January 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In June 2015, the Board remanded the above issue for additional development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the appeal was in remand status, the United States Court of Appeals for Veterans Claims (Court) issued its decision in Correia v. McDonald, 28 Vet. App. 158 (2016) in which it held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Therefore, the Board finds that this appeal must once again be remanded to afford the Veteran another VA examination because the above information is not found in either of the VA examinations already conducted in connection with his appeal.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   

On remand, the AOJ should also obtain and associate with the claims file any outstanding and relevant VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).   

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associate with the claims file all post-September 2015 treatment records held by the Binghamton VA Medical Center.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of the Veteran's right knee disorder, including any problems it causes with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an examination to determine the severity of his right knee disorder.  The claims folder must be made available to and reviewed by the examiner.  

The examiner is to identify all right knee pathology found to be present since 2012.  The examiner should provide VA with the following information in accordance with the Court's holding in Correia:

I. Range of Motion Studies:

(a) the examiner must test the range of motion (flexion and extension) in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee; 

(b) the examiner should provide a retrospective opinion on the range of motion (flexion and extension) in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee since 2012; 

(c) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension) of the Veteran's right knee, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria);

(d) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

II. Other Findings:

(e) In addition, the examiner should state whether the right knee has any recurrent subluxation or lateral instability  

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he should clearly explain why that is so.

5.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the April 2016 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

